FORM OF AMENDED AND RESTATED SCHEDULE 1 DATED [] Fund Annual Fee Rate (as a Percentage of each Fund’s Average Daily Net Assets) Touchstone Large Cap Growth Fund 0.75% on the first $200 million of assets; 0.70% from $200 million to $1 billion of assets; and 0.65% of such assets in excess of $1 billion Touchstone Growth Opportunities Fund 0.75% on the first $500 million of assets; 0.70% of the next $500 million of assets; and 0.65% of such assets in excess of $1 billion Touchstone Mid Cap Growth Fund 0.75% on the first $500 million of assets; 0.70% of the next $500 million of assets; and 0.65% of such assets in excess of $1 billion Touchstone Diversified Small Cap Growth Fund 1.05% of assets Touchstone Dynamic Equity Fund 0.85% on first $300 million of assets; 0.80% on next $200 million of assets; 0.75% on next $250 million of assets; 0.70% on next $250 million of assets; 0.65% on next $500 million of assets; 0.60% of next $500 million of assets; and 0.55% on assets over $2 billion Touchstone Emerging Growth Fund 0.90% of assets Touchstone International Equity Fund 0.90% on first $300 million of assets; 0.85% on next $200 million of assets; and 0.80% on assets over $500 million Touchstone Conservative Allocation Fund 0.20% on first $1 billion of assets; 0.175% on next $1 billion of assets; 0.150% on next $1 billion of assets; and 0.125% on assets over $3 billion Touchstone Balanced Allocation Fund 0.20% on first $1 billion of assets; 0.175% on next $1 billion of assets; 0.150% on next $1 billion of assets; and 0.125% on assets over $3 billion Touchstone Moderate Growth Allocation Fund 0.25% on first $1 billion of assets; 0.225% on next $1 billion of assets; 0.20% on next $1 billion of assets; and 0.175% on assets over $3 billion Touchstone Growth Allocation Fund 0.25% on first $1 billion of assets; 0.225% on next $1 billion of assets; 0.20% on next $1 billion of assets; and 0.175% on assets over $3 billion Fund Annual Fee Rate (as a Percentage of each Fund’s Average Daily Net Assets) Touchstone US Long/Short Fund 0.80% on first $300 million of assets; 0.75% on next $200 million of assets; 0.70% on next $250 million of assets; 0.65% on next $250 million of assets; 0.60% on the next $500 million; 0.55% on the next $500 million and 0.50% on assets over $2 billion Touchstone Value Fund 0.75% on first $300 million of assets; 0.73% on next $200 million of assets; 0.72% on next $250 million of assets; 0.70% on next $250 million of assets; 0.68% on the next $500 million; 0.67% on the next $500 million and 0.66% on assets over $2 billion Touchstone International Small Cap Fund 0.95% on first $300 million of assets; 0.90% on next $200 million of assets; 0.85% on next $250 million of assets; 0.80% on next $250 million of assets; 0.75% on the next $500 million; 0.70% on the next $500 million and 0.65% on assets over $2 billion Touchstone Capital Growth Fund 0.70% on first $300 million of assets; 0.685% on next $200 million of assets; 0.675% on next $250 million of assets; 0.675% on next $250 million of assets; 0.625% on the next $500 million; 0.575% on the next $500 million and 0.525% on assets over $2 billion Touchstone Mid Cap Value Opportunities Fund 0.85% on first $300 million of assets; 0.80% on next $200 million of assets; and 0.75% on assets over $500 million Touchstone Small Cap Value Opportunities Fund 0.95% on first $300 million of assets; 0.90% on next $200 million of assets; and 0.85% on assets over $500 million Touchstone Focused Fund 0.70% on first $100 million of assets; 0.65% on next $400 million of assets; and 0.60% on assets over $500 million TOUCHSTONE STRATEGIC TRUST By: Name: Title: TOUCHSTONE ADVISORS, INC. By: Name: Title: By: Name: Title: Title:
